In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from a combined fact-finding and dispositional order of the Family Court, Suffolk County (Auperin, J.), dated April 15, 1992, which, after a fact-finding hearing, found that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of assault in the third degree and criminal mischief in the third degree, and, after a dispositional hearing, adjudged him to be a juvenile delinquent, and granted a conditional discharge.
Ordered that the order is affirmed, without costs or disbursements.
We reject the appellant’s contention that the complainant’s in-court identification was incredible as a matter of law. We also reject the appellant’s contention that there was insufficient proof of "physical injury” to make out the crime of assault in the third degree (cf., People v Jimenez, 55 NY2d 895; People v Wainwright, 123 AD2d 894).
We have considered the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.